
	

113 HR 1801 IH: Cancer Drug Coverage Parity Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1801
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Higgins (for
			 himself, Ms. Moore,
			 Ms. Pingree of Maine,
			 Mr. Cicilline,
			 Mrs. Capps,
			 Mr. Grijalva,
			 Ms. Wilson of Florida,
			 Mr. Hastings of Florida,
			 Mr. King of New York,
			 Mr. Rangel,
			 Mr. Larsen of Washington,
			 Mr. McGovern,
			 Mr. Peters of California,
			 Mr. Wolf, Mr. Moran, and Mr.
			 Farr) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to
		  require group and individual health insurance coverage and group health plans
		  to provide for coverage of oral anticancer drugs on terms no less favorable
		  than the coverage provided for anticancer medications administered by a health
		  care provider.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Drug Coverage Parity Act of
			 2013.
		2.Parity in
			 coverage for oral anticancer drugs
			(a)Employee
			 Retirement Income Security Act of 1974 amendments(1)Subpart B of part 7 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974 is
			 amended by adding at the end the following new section:
					
						716.Parity in
				coverage for oral anticancer drugs
							(a)In
				generalSubject to subsection
				(b), a group health plan, and a health insurance issuer providing health
				insurance coverage in connection with a group health plan, that provides
				benefits with respect to anticancer medications administered by a health care
				provider shall provide for no less favorable coverage for prescribed,
				patient-administered anticancer medications that are used to kill, slow, or
				prevent the growth of cancerous cells and that have been approved by the Food
				and Drug Administration.
							(b)LimitationSubsection
				(a) shall only apply to an anticancer medication that is prescribed based on a
				finding by the treating physician that the medication—
								(1)is medically
				necessary for the purpose of killing, slowing, or preventing the growth of
				cancerous cells; or
								(2)is clinically
				appropriate in terms of type, frequency, extent site, and duration.
								(c)Application of
				cost-Sharing and restrictions
								(1)In
				generalThe coverage of anticancer medication under subsection
				(a) may be subject to annual deductibles and coinsurance or copayments so long
				as such deductibles, coinsurance, and copayments do not exceed the deductibles,
				coinsurance, and copayments that are applicable to anticancer medications
				administered by a health care provider under the plan or coverage for the same
				purpose.
								(2)RestrictionA group health plan or health insurance
				issuer may not, in order to comply with the requirement of subsection
				(a)—
									(A)impose an increase
				in out-of-pocket costs with respect to anticancer medications;
									(B)reclassify benefits with respect to
				anticancer medications; or
									(C)apply more
				restrictive limitations on prescribed orally-administered anticancer
				medications or intravenously administered or injected anticancer
				medications.
									(d)Application of
				notice, prohibitions, etcThe provisions of subsections (b), (c),
				(d), and (e)(2) of section 713 shall apply with respect to the coverage
				required by subsection (a) in the same manner as they apply with respect to the
				coverage required under such section, except that January 1, 2014, shall be
				substituted for the date referred to in subsection (b)(3) of such
				section.
							(e)ConstructionNothing
				in this section shall be construed—
								(1)to require the use of orally-administered
				anticancer medications as a replacement for other anticancer medications;
				or
								(2)to prohibit a
				group health plan or health insurance issuer from requiring prior authorization
				or imposing other appropriate utilization controls in approving coverage for
				any
				chemotherapy.
								.
				(2)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 716.
				(3)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 716.
				(4)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 714 the
			 following new items:
					
						
							Sec. 715. Additional market
				reforms.
							Sec. 716. Parity in coverage for oral
				anticancer
				drugs.
						
						.
				(b)Public health
			 service act amendments(1)Title XXVII of the Public Health Service
			 Act is amended by inserting after section 2728 (42 U.S.C. 300gg–28), as
			 redesignated by section 1001(2) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), the following new section:
					
						2729.Parity in
				coverage for oral anticancer drugs
							(a)In
				generalSubject to subsection
				(b), a group health plan, and a health insurance issuer offering health
				insurance coverage, that provides benefits with respect to anticancer
				medications administered by a health care provider shall provide for no less
				favorable coverage for prescribed, patient-administered anticancer medications
				that are used to kill, slow, or prevent the growth of cancerous cells and that
				have been approved by the Food and Drug Administration.
							(b)LimitationSubsection
				(a) shall only apply to an anticancer medication that is prescribed based on a
				finding by the treating physician that the medication—
								(1)is medically
				necessary for the purpose of killing, slowing, or preventing the growth of
				cancerous cells; or
								(2)is clinically
				appropriate in terms of type, frequency, extent site, and duration.
								(c)Application of
				cost-Sharing and restrictions
								(1)In
				generalThe coverage of
				anticancer medication under subsection (a) may be subject to annual deductibles
				and coinsurance or copayments so long as such deductibles, coinsurance, and
				copayments do not exceed the deductibles, coinsurance, and copayments that are
				applicable to anticancer medications administered by a health care provider
				under the plan or coverage for the same purpose.
								(2)RestrictionA group health plan or health insurance
				issuer may not, in order to comply with the requirement of subsection
				(a)—
									(A)impose an increase
				in out-of-pocket costs with respect to anticancer medications;
									(B)reclassify benefits with respect to
				anticancer medications; or
									(C)apply more
				restrictive limitations on prescribed orally-administered anticancer
				medications or intravenously administered or injected anticancer
				medications.
									(d)Application of
				notice, prohibitions, etcThe
				provisions of subsections (b), (c), (d), and (e)(2) of section 713 of the
				Employee Retirement and Income Security Act of 1974 shall apply with respect to
				the coverage required by subsection (a) in the same manner as they apply with
				respect to the coverage required under such section, except that January 1,
				2014, shall be substituted for the date referred to in subsection (b)(3) of
				such section.
							(e)ConstructionNothing
				in this section shall be construed—
								(1)to require the use of orally-administered
				anticancer medications as a replacement for other anticancer medications;
				or
								(2)to prohibit a
				group health plan or health insurance issuer from requiring prior authorization
				or imposing other appropriate utilization controls in approving coverage for
				any
				chemotherapy.
								.
				(2)Section 2724(c) of such Act (42
			 U.S.C. 300gg–23(c)), as redesignated by section 1001(4) and subsection (c)(14)
			 of the section 1563 (relating to conforming amendments) of Public Law 111–148,
			 is amended by striking section 2704 and inserting
			 sections 2725 and 2729.
				(3)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2729.
				(4)For purposes of applying section 2729 of
			 the Public Health Service Act, as inserted by paragraph (1), to individual
			 health insurance coverage before 2014, the provisions of such section shall be
			 treated as also included under part B of title XXVII of the Public Health
			 Service Act.
				(c)Internal revenue
			 code amendments
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986, as amended by subsection (f) of the section 1563 (relating to
			 conforming amendments) of Public Law 111–148, is amended by adding at the end
			 the following new section:
					
						9816.Parity in
				coverage for oral anticancer drugs
							(a)In
				generalSubject to subsection
				(b), a group health plan that provides benefits with respect to anticancer
				medications administered by a health care provider shall provide for no less
				favorable coverage for prescribed, patient-administered anticancer medications
				that are used to kill, slow, or prevent the growth of cancerous cells and that
				have been approved by the Food and Drug Administration.
							(b)LimitationSubsection
				(a) shall only apply to an anticancer medication that is prescribed based on a
				finding by the treating physician that the medication—
								(1)is medically
				necessary for the purpose of killing, slowing, or preventing the growth of
				cancerous cells; or
								(2)is clinically
				appropriate in terms of type, frequency, extent site, and duration.
								(c)Application of
				cost-Sharing and restrictions
								(1)In
				generalThe coverage of
				anticancer medication under subsection (a) may be subject to annual deductibles
				and coinsurance or copayments so long as such deductibles, coinsurance, and
				copayments do not exceed the deductibles, coinsurance, and copayments that are
				applicable to anticancer medications administered by a health care provider
				under the plan for the same purpose.
								(2)RestrictionA group health plan may not, in order to
				comply with the requirement of subsection (a)—
									(A)impose an increase
				in out-of-pocket costs with respect to anticancer medications;
									(B)reclassify benefits with respect to
				anticancer medications; or
									(C)apply more
				restrictive limitations on prescribed orally-administered anticancer
				medications or intravenously administered or injected anticancer
				medications.
									(d)Application of
				notice, prohibitions, etcThe provisions of subsections (b), (c),
				(d), and (e)(2) of section 713 of the Employee Retirement and Income Security
				Act of 1974 shall apply with respect to the coverage required by subsection (a)
				in the same manner as they apply with respect to the coverage required under
				such section, except that January 1, 2014, shall be substituted for the date
				referred to in subsection (b)(3) of such section.
							(e)ConstructionNothing
				in this section shall be construed—
								(1)to require the use of orally-administered
				anticancer medications as a replacement for other anticancer medications;
				or
								(2)to prohibit a
				group health plan or health insurance issuer from requiring prior authorization
				or imposing other appropriate utilization controls in approving coverage for
				any
				chemotherapy.
								.
				(2)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new items:
					
						
							Sec. 9815. Additional market
				reforms.
							Sec. 9816. Parity in coverage for oral
				anticancer
				drugs.
						
						.
				(d)Clarifying
			 amendment regarding application to grandfathered plansSection 1251(a)(4)(A) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18011(a)(4)(A)), as added by section 2301(a) of Public Law 111–152, is amended
			 by adding at the end the following new clause:
				
					(v)Section 2729, as added by section 2(b) of
				the Cancer Drug Coverage Parity Act of
				2013.
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans for plan years
			 beginning on or after January 1, 2014, and with respect to health insurance
			 coverage offered, sold, issued, renewed, in effect, or operated in the
			 individual market on or after such date.
			(f)StudyNot later than 2 years after the date of
			 the enactment of this Act—
				(1)the Medicare
			 Payment Advisory Commission shall complete a study that assesses how closing
			 the Medicare part D donut hole under the amendments made by section 3301 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), as amended by
			 section 1101 of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152), affects Medicare coverage for orally administered
			 anticancer medications, with a particular focus on cost and accessibility;
			 and
				(2)submit a report to
			 Congress on the results of such study.
				
